DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 1 is indefinite, since it is unclear what the associative relationship is that is being recited, on which the method of claims 1-10 depend. It is unclear if (1) the pain is associated with plantar fascia, or if (2) the user is associated with plantar fascia. If (1), under the broadest reasonable interpretation, the method could be reducing any pain known to be somehow associated with plantar fascia. If (2), under the broadest reasonable interpretation, the method could be simply reducing any kind of pain of a user, and the user happens to be somehow associated with plantar fascia. Also, it is not clear from context alone if the claim intentionally recites “plantar fascia” (meaning the part of the foot), or if the intent is to recite a patient condition of plantar fasciitis. Applicant’s specification suggests that the intent is to treat pain in a patient suffering from plantar fasciitis, by activating the tibial nerve. For examination purposes, Examiner will assume the method is for reducing pain by providing a treatment for a patient suffering from pain associated with plantar fascitis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/924,692. Although the claims at issue are not identical, they are not patentably distinct from each other because each of instant claims 1-20 mirror the subject matter recited in respective counterparts claims 1-20 of the copending application, directed to a method and system of applying an electrical stimulation patch to a user’s skin to target a location for treatment. The claims are nearly word for word identical, with the only difference being that the copending method and system recite coupling the patch adjacent to a damaged fibrous connective tissue and directing electrical stimuli to the damaged fibrous tissue for healing damage to a fibrous connective tissue, while the instant method and system recite the location as a tibial nerve for reducing pain. The method of using and structure for intended use suggest similar, encompassing, or overlapping inventions. Since the presently filed claims of each application suggest overlap with the target locations and methods of use, the instant and copending claims are currently not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 8-9, 11, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 16, and 19 of U.S. Patent No. 10,953,225 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the combined patented claims 13 and 19 render obvious the subject matter recited in instant claims 1 and 11, directed to a method and device of targeting and activating a tibial nerve by adhering a stimulation patch to skin and applying an electrical stimulus to the electrodes of the patch. Instant claims 8 and 18 are obvious in view of patented claim 16, which recites determining a target charge level, outputting a series of pulses, and measuring a charge value of each pulse to adjust the strength level of a subsequent outputted pulse based on if the charge value is greater than or less than the target charge level. Instant claims 9 and 19 are obvious in view of patented claim 20, which recites a same feature of generating an acquisition series of pulses and determining the target charge level according to a same formula of 
    PNG
    media_image1.png
    66
    145
    media_image1.png
    Greyscale
 .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ahmad et al (US 2014/0228927 A1, hereinafter “Ahmad”).
Regarding claim 11, Ahmad shows a system comprising a patch adapted to be externally coupled on a dermis of a user adjacent to a tibial nerve 26 of the user (Figs. 1-2 showing a stimulation device 10 positioned against skin to contact the tibial nerve 26, para. 0044; the housing 14 of device 10 may be a housing 52 in the form of a patch, para. 0051, as shown in Figs. 6-8; wherein effective stimulation of the tibial nerve is specifically targeted, para. 0020), the patch comprising a flexible substrate (Figs. 6-8, para. 0051, wherein “flexible substrate” is broadly interpreted to mean the flexible carrier shown by Ahmad’s housing of the device, para. 0022), an adhesive on a first side adapted to adhere to the dermis of the user (the flexible substrate allows the patch to be strapped or adhered to the anatomical structure of the ankle, paras. 0018 and 0020, with different adhesive options described in paras. 0021 and 0044), a processor directly coupled to the substrate, and electrodes directly coupled to the substrate (para. 0023 – control circuitry and electrodes enclosed by the housing of the device; para. 0041-0043 describing D-shaped electrodes 20A and 20B, shown in Figs. 3, 5, 5A, and 7); and - 56 -PATENTDocket No.: 2012-0025US01; M-CT-0001the processor adapted to activate the patch, the activating comprising generating an electrical stimuli via the electrodes to activate the tibial nerve of the user (para. 0039 and Fig. 9, wherein the processor/control circuitry 62 is coupled to the pulse generation circuitry 16, to delivery generated electrical stimuli to electrodes 20A, 20B; to activate the tibial nerve, para. 0040).  
Regarding claim 15, Ahmad shows that the microcontroller of the device and method may provide alternatively positive and negative pulses to the electrodes 20A and 20B  (para. 0060) so that the polarity switching circuit thereby provides electrodes comprising a plurality of positive electrodes and at least one negative electrode. Ahmad further shows arranging the patch so that the electrodes are arranged along the tibial nerve so that they are axially aligned along a path of the tibial nerve (para. 0040, lines 22-33). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Yoo et al (US 2016/0263376 A1, hereinafter “Yoo”).
Regarding claims 1 and 5, see the rejections of claims 11 and 15 above in view of Ahmad, wherein Ahmad is relied upon to show a method of using the same patch to target electrical stimulation delivery to the tibial nerve of the user. Ahmad shows targeting the tibial nerve (para. 0020, 0045), and it is known to one having ordinary skill in the art that tibial neve includes the plantar nerve branch, which innervates the plantar fascia. Yoo explicitly teaches that the tibial nerve comprises the plantar nerve branches and calcaneal nerves which includes innervation of the foot area (para. 0060), and furthermore that it is known to target electrical stimulation at the tibial nerve for treatment of pain such as in patients suffering from plantar fasciitis (para. 0339). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the nerve stimulation system and method of using of Ahmad, and modified it in view of Yoo to explicitly provide treatment for reducing pain of a user having plantar fasciitis, since Ahmad shows targeting a tibial nerve known for treating said pain, in order to beneficially provide further medical treatments, with the shown tibial nerve stimulation method of Ahmad. After modification, the combination of Ahmad and Yoo would therefore expressly provide a method of reducing pain of a user having plantar fasciitis, by the same method of patch placement, placement of electrodes, and stimulation delivery shown by Ahmad above.
Regarding claims 2, 6-7, 12, and 16-17 Ahmad shows the electrical stimuli comprising a series of pulses with a pattern comprising an intensity and a duration (para. 0067), and Ahmad shows that the control circuitry of the device and method comprises a smart controller (para. 0064) for controlling output of the electrical stimuli (para. 0064-0065), but Ahmad lacks expressly showing adjusting the intensity or the duration of the pattern after each treatment of a pain, or that the smart controller receives data from the sensors and uses the data to orient the patch relative to the user. Yoo teaches that it is known in the art to adjust stimulation parameters based on feedback of sensed patient measurements measured from sensors, and for subsequent use in additional treatments (para. 0123, 0146, 0193), and that adjusting stimulation parameters includes adjusting stimulation patterns, intensity, and duration for effective treatment (para. 0125, 0193). Yoo additionally shows that the adjustment includes a “smart controller” in the form of computer modeling to receive user biometric data from the sensors, and assess for positioning and orientation of electrodes to achieve desired stimulation effects (para. 0160, 0163, 0208; Examiner considers Yoo’s computer modeling to be equivalent to the “smart controller” since it is in communication with sensors to receive sensor data for planning placement of the device and planning for desired stimulation effects), to plan positioning and orientation of the stimulation device on the user as well as stimulation protocol (para. 0164, 0193, 0208). Since Ahmad shows varying the stimulation treatment parameters based on the particular user’s needs (para. 0067), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ability to adjust the stimulation based on user feedback to plan subsequent stimulation delivery that is effective for treating the user’s condition, by incorporating Yoo’s sensors, closed loop feedback, and computer modeling to adjust stimulation parameters and also positioning and orientation of the electrodes, in order to beneficially provide ideal positioning of the patch and electrodes and be able to adjust the stimulation pulse pattern, intensity, and duration for effective treatment of the user condition according to user feedback.
Regarding claims 3 and 13, Ahmad shows that the electrical stimuli are adapted to target a medial calcaneal branch of the tibial nerve for treatment (para. 0045 – positioned and targeting the calcaneus region of the tibial nerve, with specific positioning on said region of the tibial nerve, last 11 lines of para. 0044) but Ahmad lacks showing that the treatment comprises blocking a pain and with square waves having an amplitude between 10 and 100 volts, pulse widths between 100 and 500 microseconds, and a pulse repetition rate of between 50 and 200Hz.  See the rejection of claims 2 and 12 in view of Yoo above, wherein Examiner maintains the same motivation for modification to adjust stimulation parameters based on feedback to treat issues associated with stimulation of the tibial nerve (including targeting the medial calcaneal branch as shown by Ahmad), including treating bladder control, bladder pain, and blocking pain. Yoo also teaches targeting the medial calcaneal branch of the tibial nerve for treatment of conditions associated with targeting the tibial nerve (para. 0060, 0168, 0170), including treatment of pain (para. 0339). Yoo further teaches that when adjusting stimulation parameters to treat a user condition, that the electrical pulses of the stimulation signal can be square in waveform shape (para. 0193, lines 13-15), and that adjusting the waveshape includes adjusting the current, pulse width, voltage, duration, and other parameters (last sentence of para. 0193). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that when targeting stimulation of the tibial nerve and its branches, as taught by Ahmad and Yoo, to have included adjustability of the waveform function to achieve a desired stimulation effect as taught by Yoo, wherein it is known to target said nerve for the treatment of pain as taught by Yoo, and include adjusting the amplitude, pulse width, and pulse repetition rate as needed for the treatment in view of the combination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4 and 14, Ahmad shows that the electrical stimuli are adapted to create a nerve conduction block and comprises square waves having an amplitude between 2 and 20mA, pulse widths between 10 and 50 microseconds, and a pulse repetition rate of between 20 and 40KHz.  See the rejection of claims 3 and 13 above, wherein the combination of Ahmad and Yoo renders obvious adjusting the stimulation parameters in response to feedback, including adjusting the function of the waveform to comprise square waves to achieve a desired stimulation effect, including adjusting the amplitude, pulse width, and pulse repetition rate as needed for the treatment in view of the combination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Yoo, and in further view of Erickson et al (US 2009/0048643 A1, hereinafter “Erickson”).
Regarding claims 8 and 18, Ahmad shows that the control circuitry, comprising the processor, of the device and method comprises determining the state of the circuit for controlling output of the electrical stimuli (para. 0064-0065), including determining the target charge level, in the sense that Ahmad shows controlling the rate of charging a battery to reach a target “predetermined voltage level” of charge to be sufficient to discharge controlled pulse output (para. 0055, lines 7-13; para. 0056, lines 8-11; para. 0057, lines 1-3 and 6-9; para. 0058 – voltage has reached a “predetermined voltage value”) to the target location (para. 0059, 0067), which Ahmad describes as providing effective treatment while maximizing battery efficiency (para. 0055). Ahmad lacks showing comparing the actual charge level to the target charge level, and adjusting a strength of a level of a subsequent outputted pulse based on the comparison. Yoo teaches that different stimulation targeting, in the same field of art, requires different charge needed for device operations (para. 0120, lines 12-16), using charge balance circuitry in communication with the sensing circuitry to safely balance charge delivery to the target site (para. 0248, lines 8-17), when adjusting stimulation parameters for effective treatment while being mindful of charge costs of battery drain or battery life (para. 0451). Yoo is relied upon to teach adjusting stimulation parameters and device operations based on the stimulation treatment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmad in view of Yoo for the purpose of coordinating Ahmad’s control of charging to a predetermined charge level with Yoo’s teaching that different stimulation parameters require different charge levels. Erickson expressly teaches measuring the “value” of charge needed for a stimulation pulse (para. 0129, measuring the battery voltage used for a stimulation pulse), wherein Erickson teaches measuring/comparing the voltage used for a stimulation pulse versus the present battery voltage level (para. 0130) for every pulse (para. 0131), since every pulse has a different charge value requirement, and Erickson provides different target charge levels according to the charge value needed for the stimulation pulse (Abstract) sufficient to innervate the nerve, which optimizes energy consumption (para. 0109,0113), by providing the benefit of varying the voltage needed for the output in order to not waste energy caused by a constant and unnecessary voltage output (paras. 0112-0113), wherein Erickson also teaches adjusting output based on the available charge level to be efficient about recharge time needed (para. 0107). Erickson is relied upon to teach efficient use of a battery charge, by coordinating the strength level needed for an output pulse, what the present battery charge level is, and what target charge level is needed for particular pulse outputs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ahmad and Yoo to measure a charge value of a pulse, as taught by Erickson, and compare the charge consumption of the pulse to the charge level of the battery as taught by Erickson. The modification would beneficially provide efficient energy usage, as relied upon in the teaching of Erickson above. The combination would thus render obvious that different stimulation parameters have different charge level values of their pulses, different target charge levels needed to output the pulses, and adjusting output based on present charge levels. Accordingly, after modification, the combination in view of Erickson would provide the benefit of adjustably reducing or increasing a strength of a subsequent outputted pulse according to if the charge level is greater than or less than a target charge level, respectively, to maximize battery efficiency when delivering stimulation pulses according to the claimed invention. 
Regarding claims 9 and 19, see the rejection of claims 8 and 18 above, wherein the combination of Ahmad, Yoo, and Erickson renders obvious determining, over a series of pulse outputs (as taught by Erickson’s measurement for each pulse, para. 0131 above) the target charge level “Qtarget“ such that the combination teaches generating an acquisition series of pulses (Erickson teaches storing in memory the voltage profile of stimulation pulses, para. 0113), so that the claimed relationship of 
    PNG
    media_image1.png
    66
    145
    media_image1.png
    Greyscale
 is rendered obvious, where T is a duration of the acquisition series of pulses, f is a frequency of the acquisition series of pulses and Qpulse (i) is a measured charge of each of the acquisition series of pulses, since the combination renders obvious measuring for and storing the relationship of these parameters to optimize efficient battery usage (as relied upon by the teaching of Erickson, above).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahmad, Yoo, and Erickson as applied to claims 8 and 18 above, and further in view of DiLorenzo (US 7,974,696 B1, hereinafter “DiLorenzo”).
Regarding claims 10 and 20, Ahmad shows that the control circuitry is directly coupled to the substrate of the patch (as discussed in the rejection of claims 1 and 11 above), and the combination of Ahmad, Yoo, and Erickson renders obvious monitoring charge level and adjusting pulse output based on feedback and charge value of pulses, above. DiLorenzo teaches that it is known in the field of tibial nerve stimulation (col. 52, lines 10-13) to use control circuitry to control output signals (col. 20, lines 11-23), including a differential integrator for stable, feedback based control of circuit components (col. 27, lines 12-17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback-based control circuitry of the combination to incorporate a differential integrator as taught by DiLorenzo, such that the electronic circuitry of the patch further comprises a differential integrator and is used to provide stable, feedback based control of circuit components so that the charge value of the pulse is based on an output of the differential integrator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792